                 Case 3:21-cv-04716-TSH Document 1 Filed 06/21/21 Page 1 of 7




 1   Matthew P. Minser, Esq. (SBN 296344)
     SALTZMAN & JOHNSON LAW CORPORATION
 2   1141 Harbor Bay Parkway, Suite 100
     Alameda, California 94502
 3   Telephone: (510) 906-4710
     Email: mminser@sjlawcorp.com
 4

 5   Attorneys for Plaintiffs, District Council 16 Northern
     California Health and Welfare Trust Fund, et al.
 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                 NORTHERN DISTRICT OF CALIFORNIA
10

11   DISTRICT COUNCIL 16 NORTHERN                               Case No.
     CALIFORNIA HEALTH AND WELFARE
12   TRUST FUND, and its JOINT BOARD OF                         COMPLAINT
     TRUSTEES; ROBERT WILLIAMS AND JOHN
13   MAGGIORE, Trustees;
14   DISTRICT COUNCIL 16 NORTHERN
     CALIFORNIA JOURNEYMAN AND
15   APPRENTICE TRAINING TRUST FUND, and its
     JOINT BOARD OF TRUSTEES; ROBERT
16   WILLIAMS and JEANNIE SIMPELO, Trustees;
17   RESILIENT FLOOR COVERING PENSION
     FUND, and its BOARD OF TRUSTEES; TOM
18   CUDDIE, Trustee;
19   CENTRAL COAST COUNTIES FLOOR
     COVERING INDUSTRY PENSION FUND, and
20   its BOARD OF TRUSTEES; TOM CUDDIE,
     Trustee; and
21
                    Plaintiffs,
22
            v.
23
     ADVANTAGE COMMERCIAL SERVICES,
24   INC., a California corporation, doing business as
     ACS FLOORS,
25
                    Defendant.
26

27

28

                                                           1
      COMPLAINT
      Case No.                                       \\SJLAW-FILES\Public\CLIENTS\FLRCL\Advantage Commercial Surfaces\Pleadings\Drafts\Complaint.docx
               Case 3:21-cv-04716-TSH Document 1 Filed 06/21/21 Page 2 of 7




 1                                                      Parties

 2           1.      The District Council 16 Northern California Health and Welfare Trust Fund (“Health

 3   Fund”); the District Council 16 Northern California Journeyman and Apprentice Training Trust Fund

 4   (“Apprentice Fund”); the Resilient Floor Covering Pension Fund and the Central Coast Counties

 5   Floor Covering Industry Pension Fund (collectively “Pension Funds”) are employee benefit plans as

 6   defined in the Employee Retirement Income Security Act of 1974 (“ERISA”) § 3(3), 29 U.S.C. §

 7   1002(3). Robert Williams and John Maggiore are Trustees and fiduciaries of the Health Fund. Robert

 8   Williams and Jeannie Simpelo are Trustees and fiduciaries of the Apprentice Fund. Tom Cuddie is a

 9   Trustee and fiduciary of the Pension Funds. The Health Fund, Apprentice Fund, Pension Funds, and
10   their respective Trustees and fiduciaries, are collectively referred to herein as “ERISA Plaintiffs” or
11   “Plaintiffs”.
12           2.      ADVANTAGE COMMERICAL SERVICES, INC., a California Corporation, doing
13   business as ACS Floors, (“ACS” and/or “Defendant”) is an employer by virtue of virtue of ERISA §
14   3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29 U.S.C. § 152(2).
15                                                   Jurisdiction

16           3.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of

17   ERISA § 502, 29 U.S.C. § 1132, in that ERISA Plaintiffs seek to enforce the provisions of ERISA and

18   the terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief

19   to redress such violations, and seek all other appropriate relief under ERISA.

20           4.      Jurisdiction exists in this Court over all the claims by virtue of the Labor Management

21   Relations Act (“LMRA”) § 301, 29 U.S.C. § 185, in that Plaintiffs seek to enforce the terms and

22   conditions of a valid Bargaining Agreement.

23           5.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

24   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that

25   they arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

26   herein, each of which has a substantial ground in federal jurisdiction.

27                                                      Venue

28           6.      Venue is conferred upon this Court by § 502, 29 U.S.C. § 1132. Where an action is

                                                             2
     COMPLAINT
     Case No.                                          \\SJLAW-FILES\Public\CLIENTS\FLRCL\Advantage Commercial Surfaces\Pleadings\Drafts\Complaint.docx
               Case 3:21-cv-04716-TSH Document 1 Filed 06/21/21 Page 3 of 7




 1   brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

 2   discretion, in the district where the plan is administered, where the breach took place, or where a

 3   defendant resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at

 4   their principal place of business in Dublin, California. Thus, jurisdiction and venue are properly

 5   grounded with this Court.

 6           7.     Venue exists in this Court with respect to the claims under LMRA § 301, 29 U.S.C. §

 7   185, as this Court has jurisdiction over the parties, as District Council 16 of the International Union of

 8   Painters and Allied Trades (the “Union”) maintains its principal place of business in this district, its

 9   duly authorized officers or agents are engaged in representing employee members in this district, and
10   the claims arise in this district.
11                                             Intradistrict Assignment

12           8.     The basis for assignment of this action to this Court’s Oakland Division is that all of the

13   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

14   Plaintiffs’ Funds and the Bargained Entities are administered, and where Defendant therefore failed to

15   fulfill its statutory and contractual obligations to Plaintiffs.

16                                              Bargaining Agreement

17           9.     Jake Christophe, on behalf of ACS, entered into the Northern California Floor Covering

18   Master Agreement (“Bargaining Agreement”) between the Union and the Floor Covering Association

19   Central Coast Counties. The Bargaining Agreement requires Defendant to provide employer

20   contributions to Plaintiffs’ ERISA Funds, to the Union for union dues, and to the other plans more fully

21   described in the Bargaining Agreement. Plaintiffs are third party beneficiaries of the Bargaining

22   Agreement.

23           10.    Under the terms of the Bargaining Agreement, Plaintiffs’ Trustees are authorized to

24   collect monies due by Defendant to the following bargaining entities: the IUPAT Finishing Trades

25   Institute, the IUPAT Labor-Management Cooperation Initiative, the Work Preservation Fund, the

26   Industry Fund, the Skills, Safety, Supervisor & Survival Training Awards Recognition (STAR)

27   Program, Inc., the Vacation/Holiday Fund, and the IUPAT Political Action Together-Political

28   Committee (collectively referred to herein as the “Bargained Entities”). Plaintiffs’ Boards of Trustees

                                                              3
     COMPLAINT
     Case No.                                           \\SJLAW-FILES\Public\CLIENTS\FLRCL\Advantage Commercial Surfaces\Pleadings\Drafts\Complaint.docx
              Case 3:21-cv-04716-TSH Document 1 Filed 06/21/21 Page 4 of 7




 1   have been authorized to collect and distribute monies due to the Bargained Entities as well as dues

 2   due to the Union under the Bargaining and Trust Agreements.

 3          11.    Under the Bargaining Agreement and the governing documents of ERISA Plaintiffs (the

 4   “Trust Agreements”), which are incorporated into the Bargaining Agreement and made binding on

 5   Defendant, Defendant is required to regularly pay to ERISA Plaintiffs, the Bargained Entities, and the

 6   Union, certain sums of money, the amounts of which are determined by the hours worked by

 7   Defendant’s employees. Contributions are due on the fifteenth (15th) day of the month following the

 8   month hours were worked, and considered delinquent if not received by the last day of that month.

 9   Defendant is also required, pursuant to the Bargaining and Trust Agreements, to pay liquidated damages
10   in the amount of ten percent (10%) for each delinquent contribution, but in the amount of twenty percent
11   (20%) for each delinquent contribution which is the subject of litigation. Moreover, the Bargaining and
12   Trust Agreements provide that interest accrues on delinquent contributions at the rates reasonably set
13   by the Trustees from the day contributions become delinquent, which is the first (1st) day of the month
14   following the month in which payment was due, until paid.
15          12.    The Bargaining Agreement further requires Defendant to maintain time records or time
16   cards, and to submit any and all relevant records to Plaintiffs for examination to determine whether
17   Defendant is making full and prompt payment of all sums required to be paid by it to Plaintiffs. Should
18   an audit of Defendant’s records reveal Defendant has failed to provide full and prompt payment of all
19   sums due, Defendant must reimburse Plaintiffs for the amounts due, including audit fees, in addition to
20   any other obligations pursuant to the Bargaining and Trust Agreements.
21                                              Factual Allegations

22          13.    Defendant has failed and refused to comply with an audit of its payroll records for the

23   period from December 1, 2018 through the present.

24          14.    Plaintiffs are also entitled to recover any and all contributions, and all liquidated damages

25   and interest on delinquent contributions, found due on timecards, audit, or otherwise including

26   estimated contributions for months Defendant failed to report to Plaintiffs, through the time of

27   Judgment. Plaintiffs reserve the right to conduct a further audit to determine whether there are any

28   additional amounts due from Defendant.

                                                           4
     COMPLAINT
     Case No.                                        \\SJLAW-FILES\Public\CLIENTS\FLRCL\Advantage Commercial Surfaces\Pleadings\Drafts\Complaint.docx
              Case 3:21-cv-04716-TSH Document 1 Filed 06/21/21 Page 5 of 7




 1                                 FIRST CAUSE OF ACTION
      For Audit Compliance, Payment of Delinquent Contributions, Interest, Liquidated Damages,
 2                          Attorneys’ Fees and Costs Against Defendant

 3          15.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 1, above.

 4          16.    Defendant has a contractual duty to timely pay the required contributions to Plaintiffs and

 5   the Bargained Entities, and to timely pay dues to the Union, pursuant to the Bargaining Agreement and

 6   Trust Agreements. Defendant also has a contractual duty under the Bargaining Agreement, and Trust

 7   Agreements incorporated therein, to permit an audit of its records to determine whether it is making full

 8   and prompt payment of all sums required to be paid by it to Plaintiffs, and to pay Plaintiffs all amounts

 9   found due as a result of an audit, including audit fees.
10          17.    In addition, Defendant has a statutory duty to timely make the required payments to
11   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
12          18.    By failing to make the required payments to Plaintiffs, Defendant breached the Bargaining
13   Agreement and is in violation of ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a). In addition, by
14   refusing to permit an audit of its records, Defendant has breached the Bargaining Agreement.
15          19.    Defendant’s failure and refusal to permit the audit was at all times, and still is, willful.
16   Defendant continues to breach the Bargaining Agreement, and incorporated Trust Agreements, by
17   failing to permit the audit and to pay all amounts owed as alleged. Said refusal is unjustified and done
18   with knowledge and intent.
19          20.    ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and
20   irreparable injury, loss and damage unless Defendant is ordered specifically to perform all obligations
21   required on Defendant’s part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29
22   U.S.C. §§ 141-197, and the Bargaining and Trust Agreements, and is restrained from continuing to
23   refuse to perform as required thereunder.
24          21.    This Court is authorized to issue injunctive relief based on the traditional standard. As set
25   forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility
26   that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of
27   hardships and advancement of public interest favor ERISA Plaintiffs.
28          22.    This Complaint does not in any manner relate to statutory withdrawal liability that may

                                                            5
     COMPLAINT
     Case No.                                         \\SJLAW-FILES\Public\CLIENTS\FLRCL\Advantage Commercial Surfaces\Pleadings\Drafts\Complaint.docx
              Case 3:21-cv-04716-TSH Document 1 Filed 06/21/21 Page 6 of 7




 1   or may not be assessed against Defendant. ERISA Plaintiffs expressly reserve the right to pursue any

 2   such withdrawal liability claims against Defendant as provided by ERISA Plaintiffs’ Plan Documents,

 3   Trust Agreements, and the law.

 4                                                        Prayer

 5          WHEREFORE, Plaintiffs pray as follows:

 6          1.     For an order,

 7                  (a)         requiring that Defendant comply with its obligations to Plaintiffs under the terms

 8   of the Bargaining Agreements and Trust Agreements, including permitting an audit of its records as

 9   requested by Plaintiffs;
10                  (b)         enjoining Defendant from violating the terms of those documents and of ERISA;
11   and
12                  (c)         enjoining Defendant from disposing of any assets until said terms have been
13   complied with, and from continuation or operating of Defendant’s business until said terms have been
14   complied with.
15          2.     For a judgment against Defendant as follows:
16                  (a)         Any unpaid contributions, due at time of Judgment, including those determined as
17   due by audit, timecards, or otherwise, including estimated contributions for any months Defendant fails
18   to report to Plaintiffs pursuant to ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);
19                         i.          To ERISA Plaintiffs and the Bargained Entities, in accordance with
20   ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreements;
21                        ii.          To the Union in accordance with the Bargaining Agreements.
22                  (b)         Liquidated damages on any late-paid and unpaid contributions in an amount
23   provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA
24   § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).
25                  (c)         Interest on any late-paid and unpaid contributions at the rates set in accordance
26   with the Bargaining Agreements, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. § 1132
27   (g)(2)(B).
28          3.     Plaintiffs’ reasonable attorneys’ fees and costs of this action, including any audit fees, in

                                                               6
     COMPLAINT
     Case No.                                            \\SJLAW-FILES\Public\CLIENTS\FLRCL\Advantage Commercial Surfaces\Pleadings\Drafts\Complaint.docx
               Case 3:21-cv-04716-TSH Document 1 Filed 06/21/21 Page 7 of 7




 1   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance

 2   with the Bargaining Agreements for all Bargained Entities; and with LMRA § 301, 29 U.S.C. § 185,

 3   for all Plaintiffs.

 4           4.      That the Court retain jurisdiction of this case pending compliance with its orders.

 5           5.      For such other and further relief as the Court may deem just and proper.

 6

 7   DATED: June 21, 2021                                 SALTZMAN & JOHNSON LAW
                                                          CORPORATION
 8
                                                   By:
 9                                                                                   /S/
                                                          Matthew P. Minser
10                                                        Attorneys for Plaintiffs, District Council 16
                                                          Northern California Health and Welfare Trust Fund,
11                                                        et al.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                            7
     COMPLAINT
     Case No.                                         \\SJLAW-FILES\Public\CLIENTS\FLRCL\Advantage Commercial Surfaces\Pleadings\Drafts\Complaint.docx
